


ASSIGNMENT AND ASSUMPTION AGREEMENT
This assignment and assumption agreement (this “Agreement”) is made as of this
2nd day of April, 2012 by and between Mueller Water Products, Inc., a Delaware
corporation (the “Assignor”) and United States Pipe and Foundry Company, LLC, an
Alabama limited liability company (the “Assignee”).
WHEREAS, the Assignor and the Paul Ciolino (the “Executive”) are parties to that
certain employment agreement, dated August 9, 2010 (the “Original Agreement”);
WHEREAS, the Assignor and Mueller Group, LLC entered into a purchase agreement,
dated March 7, 2012, with USP Holdings Inc., pursuant to which Assignor and
Mueller Group, LLC have agreed to sell all of the equity interests of Assignee
to USP Holdings Inc.; and
WHEREAS, the Assignor wishes to assign all rights, obligations and
responsibilities under the Original Agreement to the Assignee, and the Assignee
wishes to assume and accept the assignment of the Original Agreement.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements of the parties set forth in this Agreement, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
1.
The Assignor hereby assigns to the Assignee, its successors and assigns all of
the Assignor's rights, title and interest in, to and under the Original
Agreement, and delegates to the Assignee all of the Assignor's obligations and
liabilities under and pursuant to the Original Agreement;

2.
The Assignee hereby assumes and agrees to perform all covenants, agreements and
other obligations to be performed or observed by the Assignor under the Original
Agreement from and after the date hereof.

3.
This Agreement shall be binding on and inure to the benefit of the parties
hereto and their respective successors and assigns.

4.
This Agreement may be executed in counterparts, each of which shall be deemed an
original and all of which, when taken together, shall constitute one and the
same instrument.

5.
This Agreement supersedes and amends any other agreements between the Assignor
and the Executive, and any policy applicable to the Employee.

6.
Any disputes under this Agreement shall be resolved as provided in the Original
Agreement.





[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


Assignor:
MUELLER WATER PRODUCTS, INC.
By:     /s/ Gregory E. Hyland
Name:     Gregory E. Hyland
Title:     Chairman, President and CEO
Assignee:
UNITED STATES PIPE AND FOUNDRY COMPANY, LLC
By:     /s/ Marietta Edmunds Zakas
Name:    Marietta Edmunds Zakas     
Title:    SVP, Strategy, Corp. Dev. & Communications




